                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SANITA A. DIVIETRO,

                Plaintiff,

        v.                                               Case No. 3:18-cv-02061-JPG-RJD

 EQUIFAX INFORMATION SERVICES,
 LLC, and HEIGHTS FINANCE
 CORPORATION,

                Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Plaintiff Sanita DiVietro has filed a paper captioned “stipulation of dismissal with

prejudice” pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). That rule allows the parties

to dismiss an action at their own accord, but only if the stipulation of dismissal is “signed by all

parties who have appeared.” DiVietro’s stipulation, however, is not signed by any of the

defendants—so the filing has no effect. The parties should re-file their stipulation of dismissal

according to the rules.

IT IS SO ORDERED.

DATED: FEBRUARY 27, 2019
                                                             s/ J. Phil Gilbert
                                                             J. PHIL GILBERT
                                                             U.S. DISTRICT JUDGE
